

EXHIBIT 10.2


To Be Used For Named Executive Officers


Executive Restricted Stock Unit Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan
THIS AGREEMENT is effective as of the Grant Date (as defined in Section 1), and
is by and between the Participant and Assured Guaranty Ltd. (the "Company").
WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the "Plan"), and the Participant has been selected by the
committee administering the Plan (the "Committee") to receive a Restricted Stock
Unit Award under the Plan; and
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this Section 1:
(a)
The "Participant" is ________________________________

(b)
The "Grant Date" is February 7, 2013.

(c)
The number of “Covered Units” granted under this Agreement is _____ Units. Each
“Unit” represents the right to receive one share of Stock on the Delivery Date,
subject to the terms of this Agreement and the Plan.

(d)
The “Delivery Date” with respect to the Covered Units shall be the earliest to
occur of: (i) the third anniversary of the Grant Date; (ii) the Participant’s
death; and (iii) the date on which the Participant becomes Permanently Disabled.

Other words and phrases used in this Agreement are defined pursuant to Section
21, elsewhere in this Agreement or the Plan.
2.    Restricted Stock Unit Award. This Agreement specifies the terms of the
"Restricted Stock Unit Award" granted to the Participant.
3.    Restricted Period. Subject to Section 4 below, with respect to all Covered
Units, the "Restricted Period" for the Covered Units shall begin on the Grant
Date and end on the earlier to occur of (i) the third anniversary of the Grant
Date; or (ii) a Vesting Change in Control. The Committee, in its sole
discretion, may accelerate the end of the Restricted Period.
4.    Termination of Employment. Except as otherwise provided in this Section 4,
if the Participant’s Date of Termination occurs for any reason prior to the
completion of the Restricted Period, all Covered Units shall be immediately
forfeited.



--------------------------------------------------------------------------------



(a)
Death or Disability. If the Participant’s Date of Termination occurs due to the
Participant’s death or Disability prior to the last day of the Restricted
Period, the Restricted Period shall immediately lapse upon such Date of
Termination.

(b)
Retirement. If the Participant’s Date of Termination occurs due to a Retirement
prior to the last day of the Restricted Period, then the Participant shall be
treated as if his Date of Termination had not occurred prior to the last day of
the Restricted Period, subject to the Participant not engaging in any
Competitive Activity or any Post-Retirement Activity prior to the last day of
the Restricted Period and subject to the Participant signing and not revoking a
general release and waiver of all claims against the Company as required by
Section 7.1 of the Severance Plan. If such release is not effective within the
sixty-day period required by Section 7.1 of the Severance Plan or in the event
that the Participant engages in a Competitive Activity or a Post-Retirement
Activity prior to the last day of the Restricted Period, the Participant shall
immediately forfeit all of the Covered Units.

(c)
Qualifying Termination Before a Change in Control. If the Participant’s Date of
Termination occurs due to a Qualifying Termination prior to the last day of the
Restricted Period and prior to the date of a Change in Control, then the
Participant shall be treated as if his Date of Termination had not occurred
prior to the last day of the Restricted Period, subject to the Participant not
engaging in any Competitive Activity prior to the last day of the Restricted
Period and subject to the Participant signing and not revoking a general release
and waiver of all claims against the Company as required by Section 7.1 of the
Severance Plan. If such release is not effective within the sixty-day period
required by Section 7.1 of the Severance Plan or in the event that the
Participant engages in a Competitive Activity prior to the last day of the
Restricted Period, the Participant shall immediately forfeit all of the Covered
Units.

(d)
Qualifying Termination On or After a Change in Control. If the Participant’s
Date of Termination occurs due to a Qualifying Termination prior to the last day
of the Restricted Period but on or after the date of a Change in Control that is
not a Vesting Change in Control, then the Participant shall be treated as if his
Date of Termination had not occurred prior to the last day of the Restricted
Period subject to the Participant signing and not revoking a general release and
waiver of all claims against the Company as required by Section 7.1 of the
Severance Plan. If such release is not effective within the sixty-day period
required by Section 7.1 of the Severance Plan, the Participant shall immediately
forfeit all of the Covered Units.

5.    Delivery Date. On the Delivery Date, the Participant shall receive a
number of shares of Stock in settlement of his or her Restricted Stock Unit
Award. The number of shares of Stock that a Participant shall receive on the
Delivery Date shall be equal the number of Covered Units (which have not
previously been forfeited or cancelled). Shares of Stock received by a
Participant pursuant to this Section 5 shall be free of restrictions otherwise
imposed by this Agreement and the Plan; provided, however that the shares of
Stock shall remain subject to the terms of this Agreement expressly applicable
after such Delivery Date (including, without limitation, Section 12). As of the
Delivery Date and settlement of the Restricted Stock Unit

2
 
 
 




--------------------------------------------------------------------------------



Award pursuant to this Section 5, all Covered Units (which have not previously
been forfeited or cancelled) shall be cancelled.
6.    Change in Control. In the event of a Change in Control, the Company, or
the entity that is the surviving entity or successor to the Company following
such transaction, may elect to (a) to continue this Restricted Stock Unit Award
subject to the terms of this Agreement and the Plan and subject to such
adjustments, if any, by the Committee as permitted by Section 5.2(f) of the
Plan; or (b), if the Change in Control also satisfies the definition of “change
in control event” as set forth in Treas. Reg. 1.409A-3(i)(5), to terminate this
Restricted Stock Unit Award and distribute shares of Stock consistent with
Treas. Reg. 1.409A-3(j)(4)(ix)(B). In the event that the Company or its
successor chooses to terminate this award and make a distribution of shares of
Stock as provided in clause (b) of the previous sentence (in which case the
Change in Control is a Vesting Change in Control), the payment amount
attributable to dividends as described in and determined pursuant to Section 10
shall be determined as if the date of the Vesting Change in Control were the
Delivery Date and the number of shares of Stock to be delivered pursuant to
Section 5 shall be calculated as if the date of such Vesting Change in Control
were the Delivery Date and the shares of Stock received by a Participant
pursuant to this Section 6 shall be free of restrictions otherwise imposed by
this Agreement and the Plan; provided, however that the shares of Stock shall
remain subject to the terms of this Agreement expressly applicable after the
Delivery Date (including, without limitation, Section 12).
7.    Section 457A of the Code. If the Covered Units would otherwise constitute
nonqualified deferred compensation subject to Code section 457A and the date on
which the Covered Units are no longer treated as subject to a substantial risk
of forfeiture for purposes of Code section 457A occurs prior to the Delivery
Date or a Vesting Change in Control, the terms of Exhibit A shall apply.
8.    Withholding. All deliveries and distributions of shares of Stock under
this Agreement are subject to withholding of all applicable taxes. At the
election of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares of Stock may be used to satisfy not more
than the Company's minimum statutory withholding obligation (based on minimum
statutory withholding rates for Federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).
9.    Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Unit Award (and Covered Units subject to this award) may not be
sold, assigned, transferred, pledged or otherwise encumbered during the
Restricted Period.
10.    Dividends. To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the Delivery Date, the Participant will be paid
a cash payment on the Delivery Date equal to the number of shares of Stock
delivered pursuant to Section 5 multiplied by the total amount of dividend
payments made in relation to one share of Stock with respect to record dates
occurring during the period between the Grant Date and the Delivery Date.

3
 
 
 




--------------------------------------------------------------------------------



11.    Voting. The Participant shall not be a shareholder of record with respect
to the Covered Units and shall have no voting rights with respect to the Covered
Units during the Restricted Period or prior to the delivery of shares of Stock
pursuant to Section 5 or 6 or Exhibit A.
12.    Cancellation and Rescission of Restricted Stock Unit Award.
(a)
The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Restricted Stock Unit Award at any time if the Participant engages
in any "Competitive Activity" or, in the case of a Participant whose Date of
Termination has occurred due to Retirement, if the Participant engages in any
Post-Retirement Activity.

(b)
Immediately prior to the Delivery Date and prior to the transfer of the shares
of Stock to the Participant, the Participant shall certify, to the extent
required by the Committee, in a manner acceptable to the Committee, that the
Participant is not engaging and has not engaged in any Competitive Activity and,
in the case of a Participant whose Date of Termination has occurred due to
Retirement, that the Participant is not engaging and has not engaged in any
Post-Retirement Activity. In the event a Participant has engaged in any
Competitive Activity or, if applicable, any Post-Retirement Activity, prior to,
or during the twelve months after, the later to occur of the Delivery Date or
the last day of the Restricted Period (the “Restrictive Covenant Period”) with
respect to any Covered Units, the right to delivery of shares with respect to
such Covered Units may be rescinded by the Committee within two years of the
last day of the Restrictive Covenant Period. In the event of any such
rescission, the Participant shall pay to the Company the amount of any gain
realized as a result of the prior delivery of shares applicable to the rescinded
Covered Units, in such manner and on such terms and conditions as may be
required by the Company, and the Company shall be entitled to set-off against
the amount of any such gain any amount owed to the Participant by the Company
and/or Subsidiary.

13.    Heirs and Successors. Subject to Section 6, this Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business. If any benefits deliverable to the Participant under this
Agreement have not been delivered at the time of the Participant's death, such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. The "Designated Beneficiary"
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require. If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.

4
 
 
 




--------------------------------------------------------------------------------



14.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Competitive Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.
15.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.
16.    Not an Employment Contract. The Restricted Stock Unit Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor will it interfere in any
way with any right the Company or any Subsidiary would otherwise have to
terminate or modify the terms of such Participant's employment or other service
at any time.
17.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
18.    Fractional Shares. In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Unit Award pursuant to the Plan or
otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.
19.    Deemed Acceptance. If the Participant wishes to decline this Award, the
Participant must reject this Agreement prior to the earlier to occur of (i) the
last day of the Restricted Period and (ii) the one-year anniversary of the Grant
Date (the earlier of such dates referred to as the “Acceptance Date”). If the
Agreement has not been rejected prior to the Acceptance Date, the Participant
will be deemed to have automatically accepted this Award and the terms and
conditions set forth in this Agreement.
20.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

5
 
 
 




--------------------------------------------------------------------------------



21.    Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:
(a)
Change in Control. The term "Change in Control" shall be defined as set forth in
the Plan.

(b)
Competitive Activity. The term “Competitive Activity” shall mean (i) the
Participant’s engaging in an activity, directly or indirectly, whether as an
employee, consultant, partner, principal, agent, distributor, representative,
stockholder (except as a less than one percent stockholder of a publicly traded
company or a less than five percent stockholder of a privately held company) or
otherwise, within the United States, Bermuda, or the Cayman Islands, if such
activities involve insurance or reinsurance of United States based entities or
risks that are competitive with the financial guaranty insurance business then
being conducted by the Company or any affiliate and which, during the period
covered by the Participant's employment, were conducted by the Company or any
affiliate; or (ii) the Participant’s engaging in any activity, directly or
indirectly, whether on behalf of himself or herself or any other person or
entity (x) to solicit any client and/or customer of the Company or any affiliate
or (y) to hire any employee or former employee of the Company or any present or
former affiliate of the Company or encourage any employee of the Company or
affiliate to leave the employ of the Company or affiliate; or (iii) the
Participant’s violation of Section 7.3 of the Severance Plan (relating to
confidentiality).

(c)
Date of Termination. A Participant's "Date of Termination" means, with respect
to an employee, the date on which the Participant's employment with the Company
and Subsidiaries terminates for any reason, and with respect to a Director, the
date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant's transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant's termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant's employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant's employer.

(d)
Director. The term "Director" means a member of the Board of Directors of
Assured Guaranty, Ltd., who may or may not be an employee of the Company or a
Subsidiary.

(e)
Disability. The Participant shall be considered to have a "Disability" during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.


6
 
 
 




--------------------------------------------------------------------------------



(f)
Permanent Disability. The Participant shall be considered to be “Permanently
Disabled” if he would be treated as “disabled” in accordance with the provisions
of Treas. Reg. §1.409A-3(i)(4).

(g)
Post-Retirement Activity. The term “Post-Retirement Activity” shall mean the
Participant’s provision of significant commercial or business services to any
one or more persons or entities, regardless of whether such entity is owned or
controlled by the Participant; provided that the Participant’s devotion of
reasonable time to the supervision of his personal investments, and activities
involving professional, charitable, community, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar types of activities shall not
be considered Post-Retirement Activity, to the extent that the Committee, in its
discretion, determines that such activities are consistent with the
Participant’s Retirement. At the request of the Participant, the Committee shall
determine whether a proposed activity of the Participant will be considered a
Post-Retirement Activity for purposes of this Agreement. Such request shall be
accompanied by a description of the proposed activities, and the Participant
shall provide such additional information as the Committee may determine is
necessary to make the determination. Such a determination shall be made
promptly, but in no event more than 30 days after the written request, together
with any additional information requested of the Participant, is delivered to
the Committee.

(h)
Qualifying Termination. The term “Qualifying Termination” is defined in Section
1 of the Severance Plan.

(i)
Retirement. The term “Retirement” means the occurrence of a Participant’s Date
of Termination due to the voluntary termination of employment with the consent
of the Committee (as described below) by a Participant who meets the following
requirements as of such Date of Termination: (i) the Participant is age 65 or
older and (ii) the Participant has a minimum of 10 years of service. For
purposes of defining “Retirement,” years of service shall be determined in
accordance with rules which may be established by the Committee, and shall take
into account service with the Company and the Subsidiaries. If, on or before the
date of the initial public offering of stock of the Company, the Participant was
employed by the Company or its Subsidiaries, years of service shall also include
service with ACE Limited and its subsidiaries occurring prior to such the
initial public offering. For purposes of this Agreement, the Participant’s Date
of Termination shall not be considered to be a Retirement unless, prior to such
Date of Termination, the Committee approved treating such Participant’s Date of
Termination as a Retirement for purposes of all or a portion of the Covered
Units (which have not previously been forfeited or cancelled) granted pursuant
to this Agreement. The determination of whether to treat the Participant’s Date
of Termination as a Retirement for all or a portion of the Covered Units shall
be made in the sole discretion of the Committee and such determination shall be
final and binding on all persons.


7
 
 
 




--------------------------------------------------------------------------------



(j)
Severance Plan. The term “Severance Plan” shall mean the Assured Guaranty Ltd.
Executive Severance Plan.

(k)
Vesting Change in Control. The term “Vesting Change in Control” shall mean the
date of a Change in Control where this Restricted Stock Unit Award is terminated
pursuant to Section 6(b) of this Agreement.

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.
                
_________________________
Assured Guaranty Ltd.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:
                        
_________________________
Participant



8
 
 
 




--------------------------------------------------------------------------------



EXHIBIT A
SECTION 457A OF THE CODE
If the Covered Units constitute nonqualified deferred compensation subject to
Code section 457A and the date on which the Covered Units are no longer treated
as subject to a substantial risk of forfeiture for purposes of Code section 457A
(“457A Delivery Date”) occurs prior to the Delivery Date or a Vesting Change in
Control, then, in addition to the terms of the Agreement and the Plan, the terms
of this Exhibit A shall apply.
A-1. Transfer of Shares. On the 457A Delivery Date, the Participant shall
receive a number of shares of Stock in settlement of his or her Restricted Stock
Unit Award. The number of shares of Stock that a Participant shall receive on
the Delivery Date shall be equal the number of Covered Units (which have not
previously been forfeited or cancelled). Shares of Stock received by a
Participant pursuant to this Section 5 shall be free of restrictions otherwise
imposed by this Agreement and the Plan; provided, however that the shares of
Stock shall remain subject to the terms of this Agreement expressly applicable
after such Delivery Date (including, without limitation, Section 12).
A-2. Cancellation of Covered Units. As of the 457A Delivery Date, all Covered
Units (which have not previously been forfeited or cancelled) shall be
cancelled.
A-3. Dividends. To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the 457A Delivery Date, the Participant will be
paid a cash payment on the 457A Delivery Date equal to the number of Covered
Units multiplied by the total amount of dividend payments made in relation to
one share of Stock with respect to record dates occurring during the period
between the Grant Date and the 457A Delivery Date.

9
 
 
 


